     Case 2:21-cv-01221-KJM-CKD Document 5 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RENE ORTIZ,                                        No. 2:21-cv-01221-KJM-CKD (PS)
12                       Plaintiff,
13            v.                                         ORDER VACATING HEARING AND
                                                         ORDER TO SHOW CAUSE
14    MARY MARKEY, et al.,
15                       Defendants.
16

17          Plaintiff proceeds pro se in this action and asserts various claims against defendants Mary

18   Markey, Wendy Torres, and the United States Department of Veterans Affairs. This case was

19   originally filed in Sacramento County in small claims court. Defendants filed a notice of removal

20   on July 12, 2021.

21          On July 14, 2021, defendants moved to dismiss the complaint pursuant to Rule 12(b) of

22   the Federal Rules of Civil Procedure. Defendants’ motion was set for a hearing on August 11,

23   2021. To date, plaintiff has not filed an opposition to the motion to dismiss, or a statement of non-

24   opposition, and has not sought an extension of time to do so. Accordingly, the hearing set for

25   August 11, 2021 will be vacated. If appropriate, the hearing will be reset at a later date. Plaintiff

26   is ordered to show cause, in writing, why plaintiff’s failure to oppose the motion to dismiss

27   should not waive the right to oppose the motion and why this action should not, on that basis, be

28   dismissed.
                                                         1
     Case 2:21-cv-01221-KJM-CKD Document 5 Filed 08/04/21 Page 2 of 2


 1            Local Rule 230(l) provides, in part: “Failure of the responding party to file an opposition

 2   or statement of non-opposition may be deemed a waiver of any opposition to the granting of the

 3   motion and my result in the imposition of sanctions.” In the Order Setting Status Conference

 4   dated July 12, 2021, a copy of which was served on plaintiff by defendants (see ECF Nos. 2, 3),

 5   plaintiff was cautioned that pursuant to Local Rule 230(c), an opposition to the granting of any

 6   motion must be filed fourteen days prior to the noticed hearing date. In that same order, plaintiff

 7   was cautioned “[n]o party will be entitled to be heard in opposition to a motion at oral arguments

 8   if written opposition to the motion has not been timely filed by that party.” Plaintiff was notified

 9   that failure to comply with the Federal Rules of Civil Procedure, Local Rules of Practice, or

10   orders of this court could result in dismissal of this action. Despite receiving these admonitions,

11   plaintiff has not filed an opposition to the pending motion to dismiss or statement of non-

12   opposition.

13            Based on the foregoing, IT IS ORDERED:

14            1.   The August 11, 2021 hearing on defendants’ motion to dismiss is vacated, and, if

15                 appropriate, will be reset at a later date; and

16            2.   Within 14 days from the date of this order, plaintiff shall show cause, in writing, why

17                 plaintiff’s failure to oppose defendants’ motion to dismiss should not waive the right

18                 to oppose the motion, and shall show cause, in writing, why this action should not be

19                 dismissed; if plaintiff does not wish to prosecute this case in this court, then plaintiff

20                 may file a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure,

21                 Rule 41(a)(1), which will result in a recommendation that this action be dismissed.

22   Dated: August 4, 2021
                                                          _____________________________________
23
                                                          CAROLYN K. DELANEY
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26   8.ortiz.21cv1221.osc.nooppo

27

28
                                                            2
